Title: From Thomas Jefferson to Edmund Bacon, 18 October 1807
From: Jefferson, Thomas
To: Bacon, Edmund


                        
                            Sir
                            
                            Washington Oct. 18. 07.
                        
                        I am entirely uninformed of the nature of mr John Peyton’s account, as also of that of Cooper. I must
                            therefore get you to forward them to me, with the credits to be placed against them. I have recieved a letter from mr
                            Craven offering his river field in exchange for new land over the road where I proposed, provided I will add to it the
                            bottom land from where the Colle & Park branches meet, up to opposite your house, to clear & tend one crop of tobacco
                            in. he says there are about two acres of it, & that a crop of tobacco will put it in the best condition for timothy.
                            considering we have so much to do that we shall get our timothy ground ready the sooner by letting him clear a part, I
                            think to agree to this, on the condition he will let us cut as much of our 200. cords of wood as we can get in this
                            ground, as it will save us so much hauling. I pray you to inform me by the return of the post whether you know of any
                            material objection or disadvantage in agreeing to mr Craven’s proposal, as I have put off answering him till I can hear
                            from you. I tender you my best wishes
                        
                            Th: Jefferson
                            
                        
                    